DETAILED ACTION
This office action in response to the above identified patent application with regards to the amendments filed on 2/15/2021.  Claims 1 and 4-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Gabrielle Gelozin on 3/12/2021.
The application has been amended as follows: 
In the Claims:
1.  A gas turbine comprising:
	a combustor, the combustor comprising a liner;
	the liner comprising: 
a plurality of heat transfer cells together defining a boundary between a higher temperature region and a lower temperature region of the combustor
a plurality of walls defining a fluid tight cavity, wherein each fluid tight cavity comprises:
a hot wall of the plurality of walls, the hot wall having a maximum span in a first direction;
		a cold wall of the plurality of walls;
	a plurality of side walls of the plurality of walls, the plurality of side walls having a maximum height in a second direction, wherein the second direction is perpendicular to the first direction;
wherein the plurality of side walls extend from the hot wall to the cold wall;
wherein the maximum span of the hot wall is greater than the maximum height of the plurality of side walls; and 
at least one wick fused to an inner surface of the hot wall, the at least one wick a liquid from a lower temperature portion of the fluid tight cavity to a higher temperature portion of the fluid tight cavity,wherein at least a portion of an inner surface of the [[a]]] cold ; and
wherein each heat transfer cell has a polygonal shape; and
wherein the hot wall of each of the plurality of heat transfer cells bounds an interior of the combustor.  
2-3. (Cancelled)  
4.  The gas turbine as recited in claim 1, wherein for each fluid tight cavity the plurality of walls comprise a sintered-dense material, and wherein the at least one wick comprises a sintered-porous material.  
5.  The gas turbine as recited in claim 1, wherein for each fluid tight cavity the plurality of walls and the at least one wick have a common material composition.  
6.  The gas turbine as recited in claim 1, wherein for each fluid tight cavity at least one wall of the plurality of walls has an aperture a plug is sealably fixed within the aperture.  
7.  The gas turbine as recited in claim 6, wherein for each fluid tight cavity the plug is fixed-place welded, frictionally welded, or crimped to seal the fluid tight cavity 
8.  The gas turbine as recited in claim 6, wherein for each fluid tight cavity the aperture is a first aperture, the plug is a first plug, and wherein the wall having the first aperture has a second aperture, wherein a second plug is sealably fixed within the second aperture.  
9.  The gas turbine as recited in claim 6, for each fluid tight cavity the first aperture is defined in the cold 
10.  The gas turbine as recited in claim 1, wherein the liquid is a liquid metal heat transfer fluid 
11.  The gas turbine as recited in claim 1, for each fluid tight cavity the at least one wick is a first wick and each fluid tight cavity further comprising a second wick, wherein the second wick is fused to a first side wall of the plurality of side walls
12.  The gas turbine as recited in claim 11, each fluid tight cavity further comprising a second side wall of the plurality of side walls, wherein the second wick is fused to both the first side wall side wall 
13.  (Cancel) 
14.  (Cancel) 
15.  The gas turbine as recited in claim 1, wherein for each fluid tight cavity is parallel to the cold 

17.  The gas turbine as recited in claim [[16]] 1, wherein the combustor comprises a combustor dome and 
18. The gas turbine as recited in claim [[16]] 1, wherein the hot wall is hexagonal and the cold wall is hexagonal 
19-20. (Cancel) 

Amendment to the Title
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”

The title is amended as follows:
-- Gas Turbine Combustion Liner Comprising Heat Transfer Cell Heat Pipes --
Allowable Subject Matter
Claims 1, 4-12, 15 and 17-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a gas turbine combustor liner comprising heat pipes, wherein the heat pipes extended farther along the hot side than the height of the liner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	
	/SCOTT J WALTHOUR/            Primary Examiner, Art Unit 3741